Opinion
Per Curiam,
This is an appeal from a final decree in equity.
The decree appealed from was entered in the court below on July 12, 1971. Under the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, §502(a), 17 P.S. §211.502(a) (Supp. 1972), the appeal was required to be filed within thirty (30) days of the entry of the decree in the court below. The in*39stant appeal was not filed until August 12, 1971, or thirty-one (81) days after the entry of the decree in the court below.
Where an act of assembly fixes the time within which an appeal may be taken, the time may not be extended as a matter of indulgence. See, e.g., Luckenbach v. Luckenbach, 443 Pa. 417, 281 A. 2d 169 (1971), and cases cited therein.
Appeal quashed. Each party to pay own costs.